ORIGINAL                                                                     06/21/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                       Case Number: DA 20-0566



                                         DA 20-0566


 STATE OF MONTANA,
                                                                        FILED
                                                                         JUN 2 1 2022
             Plaintiff and Appellee,                                  Bowen Greenwood
                                                                    Clerk of Supreme
                                                                                     Court
                                                                              1)11, - , tana


       v.                                                          ORDER

 AUSTIN JOSEPH SCHNEIDERHAHN,

             Defendant and Appellant.


      Counsel for Appellant Austin Joseph Schneiderhahn filed a motion and brief asking
to be allowed to withdraw from this appeal on grounds that counsel has been unable to find
any nonfrivolous issues to raise on appeal, pursuant to § 46-8-103(2), MCA, and Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967). This Court granted Schneiderhahn time
to respond, but no response was filed.
      The Court has now independently examined the record pursuant to § 46-8-103(2),
MCA, and Anders. We conclude no arguments with potential legal merit can be raised
Schneiderhahn's appeal.
      Therefore,
      IT IS ORDERED that this appeal is DISMISSED.
      The Clerk is directed to provide copies of this Order to all counsel of record and to
Schneiderhahn personall .
      DATED this C— t       day of June, 2022.




                                                              Chief Justice
                tz,


          '421? Al "Kftd&,,

    ___      ••=/%1•Z


                justices




2